DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4, 5, 7-13, 15, and 17-24 are pending for examination.  Claims 1, 4, 5, 10, 12, 13, 15, 17, and 19-22 are amended.  Claims 23-24 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al [US 20100203394 A1] in view of Ying et al [US 10111787 B2].
claim 1, Bae discloses a liquid sensor for a diaper (paragraphs 0006 and 0020), the liquid sensor comprising: 
a plurality of electrochemical cells in series connection (paragraphs 0084), each of the plurality of electrochemical cells comprising: 
an anode  (paragraph 0079); 
a cathode (paragraph 0079); and 
a liquid-porous layer comprising an electrolyte solution (paragraph 0079), the liquid-porous layer electrically connecting the anode to the cathode such that each cell has a respective predetermined potential difference across the cell (paragraph 0084); 
wherein two or more of the plurality of electrochemical cells are operable to be electrically connected by a liquid (paragraph 0033) to form a single electrochemical cell having a potential difference lower than the sum of the predetermined potential differences of the two or more electrochemical cells (paragraph 0033, once the separator becomes wet and/or ionically conductive, the cells in series would have a lower potential difference.).
Bae does not specifically disclose a magnitude of a reduction in an output voltage of a plurality of electrochemical cells corresponds to a volume of the liquid dispensed onto the diaper.  In an analogous art, Ying discloses that it was known in the art that the magnitude of the output voltage of a plurality of electrochemical cells corresponds to a volume of liquid dispensed onto a diaper (column 4, line 53 – column 5, line 23).  Having each of the references on hand, it would have been obvious to the skilled artisan that the magnitude of the reduction in output voltage in Bae would correspond to the amount of liquid in the diaper.
claim 7, Bae discloses a first conductor electrically connected to one end of the plurality of electrochemical cells and a second conductor electrically connected to another end of the plurality of electrochemical cells (see Figures).
As for claim 8, Bae discloses a voltage sensor connected to the first and second conductors, the voltage sensor configured to measure a potential difference of the plurality of electrochemical cells (paragraphs 0094-0095).
As for claim 9¸ the anode comprises aluminum or zinc, and wherein the cathode comprises copper or graphite (Bae, paragraphs 0007 and 0014).
As for claim 10, the liquid porous layer comprises one or more of a group consisting of: paper, cloth, polymeric absorbent and silica gel (Bae, paragraph 0069).
As for claim 11, Bae teaches that the plurality of electrochemical cells are spatially distributed over a urine collection area of the diaper (paragraphs 0020 and 0089; these electrochemical cells must be distributed over the urine collection area of a diaper in order for the invention to function as intended.).
As for claim 12, the claim is interpreted and rejected using the same reasoning as claim 1.  
Claims 17-18 are interpreted and rejected using the same reasoning as claims 7, 9, and 12 above. 
Claims 19 is interpreted and rejected using the same reasoning as claims 10-12 above.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al in view of Ying et al as applied to the claims above, and further in view of Tucholski [US 20100266895 A1].
claim 2, both Bae and Ying are silent on a gas impermeable seal.  In an analogous art, Tucholski discloses a liquid sensor comprising removable seal encapsulating each of the plurality of electrochemical cells, wherein the seal is gas impermeable (paragraphs 0033 & 0089).  Having each of the references on hand, it would have been obvious to the skilled artisan to modified Bae as modified by Ying to include a seal, as taught by Tucholski.  The modification would have been obvious because it would have provided a sensor package that could be used appropriately is the inventor’s desired environment.
As for claim 13, the claim is interpreted and rejected using the same reasoning as claims 1 and 2 above.  Tucholski does not explicitly state each of the method steps, however, it would have been obvious to the skilled artisan that method steps must be present in the invention in order to yield the liquid sensor taught by Tucholski.

Claims 4-5, 15, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al in view of Ying et al as applied to the claims above and further in view of Remsburg [US 5959535 A]
As for claim 23, Bae in view of Ying does not specifically disclose:
the anode of each cell comprises a first end and a second end opposite the first end, wherein the liquid-porous layer of said cell is configured to enclose the first end, and
the cathode of said cell comprises a hollow cylinder configured to at least partially surround the liquid-porous layer.
	In an analogous art Remsburg discloses a liquid sensor for a diaper, the liquid sensor comprising: an anode, cathode, and a liquid-porous layer wherein, the anode of each cell comprises a first end and a second end opposite the first end wherein the liquid-porous layer of 
	Claim 24 is interpreted and rejected using the same reasoning as claim 23 above.
As for claims 4-5, the claims are interpreted and rejected using the same reasoning as claim 23 above.  See Remsburg Figure 2.
Claim 15 is interpreted and rejected using the same reasoning as claim 24 above.

Allowable Subject Matter
Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 21 and 22 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684